F I L E D
                                                                   United States Court of Appeals
                                                                           Tenth Circuit
                     UNITED STATES CO URT O F APPEALS
                                                                       February 22, 2007
                            FO R TH E TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                          Clerk of Court

    YO RA M RA Z,

             Plaintiff-Appellant,
                                                           No. 06-5101
    v.                                               (D.C. No. 05-CV -433-P)
                                                           (N.D. Okla.)
    U N ITED STA TES O F A M ER ICA,

             Defendant-Appellee.



                             OR D ER AND JUDGM ENT *


Before KELLY, L UC ER O, and HA RTZ, Circuit Judges.




         Plaintiff-appellant Yoram R az, appearing pro se, appeals two minute

orders entered by the district court dismissing his complaint against the United

States under the Federal Tort Claims Act (FTCA), 28 U.S.C. § 1346(b) and

§§ 2671-2680. Our jurisdiction arises under 28 U.S.C. § 1291. Because the

district court failed to state the reason(s) for its dismissal of plaintiff’s complaint,




*
       After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is
therefore ordered submitted without oral argument. This order and judgment is
not binding precedent except under the doctrines of law of the case, res judicata
and collateral estoppel. It may be cited, however, for its persuasive value
consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
we vacate the two minute orders dismissing plaintiff’s complaint, R., Docs. 18

and 19, and remand this matter to the district court with directions for the court to

enter a proper order setting forth a statement of reasons to support its dismissal.

      In its first minute order, the district court stated that it was granting the

motion to dismiss that the government filed shortly after plaintiff filed his

complaint. Id., Doc. 18. The court did not state the reason(s) for its dismissal,

however, as the minute order simply stated that the court was “granting [4]

M otion to Dismiss[.]” Id. Subsequently, the court entered a separate minute

order terminating the case. Id., Doc. 19. That order also failed to state the

reason(s) for the dismissal. Id.

      In his complaint in this case, plaintiff claims that he sustained physical,

emotional, and economic injuries when he and his vehicle were detained for

several hours by agents of the Federal Bureau of Investigation on October 2, 2004

near Jay, Oklahoma, and he is seeking to recover money damages under the

FTCA. In its motion to dismiss and brief in support, the government moved to

dismiss plaintiff’s claims under Fed. R. Civ. P. 12(b)(1) and 12(b)(6).

Specifically, the government advanced four separate grounds for dismissing

plaintiff’s complaint: (1) res judicata/claim preclusion; (2) res judicata/issue

preclusion; (3) the FTCA’s statutory bar pertaining to certain types of property

damage claims, see 28 U.S.C. § 2680(c); and (4) the FTCA’s statutory bar

pertaining to the intentional torts of libel and slander, see 28 U.S.C. § 2680(h).

                                          -2-
      W ith regard to the first and second grounds, plaintiff previously filed a

separate FTCA action against the United States in the W estern District of

Arkansas. Plaintiff also filed a prior action in the W estern District of Arkansas

for injunctive relief against the Director of the Federal Bureau of Investigation,

and the injunctive relief action was consolidated with the FTCA action for all

purposes. Following a three-day bench trial in July 2005, the A rkansas court

dismissed all of the claims that plaintiff asserted with prejudice. See Raz v.

M ueller, 389 F. Supp. 2d 1057, 1060, 1075-80 (W .D. Ark. 2005). In this case, the

United States is relying on the judgment and rulings entered in the Arkansas

actions to support its claim and issue preclusion defenses.

      Fed. R. Civ. P. 52(a) provides that “[f]indings of fact and conclusions of

law are unnecessary on decisions of motions under Rule 12 or 56 . . . except as

provided in subdivision (c) of this rule.” 1 As a result, in the summary judgment

context, w e have recognized that “[i]n granting a summary judgment motion, a

district court is not required to explicitly detail findings and conclusions to

support its decision, even though such might be helpful to a reviewing court.”

Regalado v. City of Commerce City, Colo., 20 F.3d 1104, 1108 n.1 (10th Cir.

1994). W e have also recognized, however, that “if the district court’s underlying

holdings would be otherwise ambiguous or inascertainable, the reasons for



1
      W e note that the provisions of Fed. R. Civ. P. 52(c), concerning judgment
on partial findings, have no bearing on the issues in this appeal.

                                          -3-
entering summary judgment should be stated somewhere in the record.” Id.

(quotation omitted); see also Couveau v. Am. Airlines, Inc., 218 F.3d 1078, 1081

(9th Cir. 2000) (“[T]his court has held that when multiple grounds are presented

by the movant and the reasons for the district court’s decision are not otherwise

clear from the record, it may vacate a summary judgment and remand for a

statement of reasons.”).

      W e believe this logic applies with equal force in the context of motions to

dismiss under Fed. R. Civ. P. 12(b). Simply put, a dismissal order “that fails to

disclose the district court’s reasons runs contrary to the interest of judicial

efficiency by compelling the appellate court to scour the record. . . . It also

increases the danger that litigants . . . will perceive the judicial process to be

arbitrary and capricious.” Couveau, 218 F.3d at 1081 (citation and quotation

omitted).

      In this appeal, the government defends the district court’s summary

dismissal as follow s:

      [T]he United States brought its motion to dismiss pursuant to Fed. R.
      Civ. P. 12(b)(1) and (6). The Rule 12(b)(1) aspect of the motion
      dealt with the viability of some, but not all, of Raz’s claims under the
      FTCA. The Rule 12(b)(6) aspect of the motion related to all of Raz’s
      claims under principles of res judicata. Because the district court
      dismissed the entire case, it clearly relied upon the res judicata
      principles cited by the U nited States.

Aplee. Br. at 22. This reasoning is flawed because it overlooks the fact that the

government asserted two separate types of res judicata barriers to defeat

                                           -4-
plaintiff’s current claims, i.e., claim and issue preclusion, and we cannot tell from

the district court’s summary minute orders w hich barrier the court relied on, or,

alternatively, whether the court relied on both. See Park Lake Res. LLC v. U.S.

Dep’t of Agric., 378 F.3d 1132, 1135-36 (10th Cir. 2004) (stating that “[r] es

judicata doctrine encompasses tw o distinct barriers to repeat litigation: claim

preclusion and issue preclusion,” and setting forth different requirements of each

barrier). Thus, while it appears that claim preclusion may bar all of plaintiff’s

current claims under this court’s “transactional” approach since the Arkansas

court adjudicated claims arising out of the transaction at issue in this case, see

Raz, 389 F. Supp. 2d at 1075-76, 1078-79 (setting forth conclusions of law and

addressing O klahoma law and incident that occurred on October 2, 2004), we

decline to guess w hether claim preclusion was the basis for the district court’s

dismissal order.

      The district court’s minute orders, R., Docs. 18 and 19, are VACATED and

this matter is REM ANDED to the district court for further proceedings consistent

with this order and judgment. W e DENY: (1) plaintiff’s request for an order

directing the Honorable James H. Payne, United States District Judge for the

Northern District of Oklahoma, to recuse himself from this case; and

(2) plaintiff’s request that this court reprimand Judge Payne. Pursuant to Fed. R.




                                          -5-
App. P. 39(a)(4), we DENY plaintiff’s request for an award of the costs he has

incurred in prosecuting this appeal.


                                                   Entered for the Court


                                                   Paul J. Kelly, Jr.
                                                   Circuit Judge




                                        -6-